Citation Nr: 0833224	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  03-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a nervous 
(psychiatric) condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
March 1983. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The issue of service connection for a nervous (psychiatric) 
condition being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a nervous condition was denied by 
rating decision of September 1983. The veteran was notified 
of that decision and of his appellate rights and he did not 
file a timely appeal.

2.  Evidence received since the September 1983 decision 
raises a reasonable possibility of substantiating the claim 
for service connection for a nervous (psychiatric) condition. 


CONCLUSIONS OF LAW

1.  The September 1983 rating decision which denied service 
connection for a nervous condition is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104(a) (2007).

2.  Evidence submitted subsequent to the September 1983 
rating decision denying service connection for a nervous 
(psychiatric) condition is new and material and the claim is 
reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It was held in Kent v. Nicholson, 20 Vet. App. 1 (2006) that 
when a claimant seeks to reopen a previously denied claim, VA 
must examine the bases for the denial in the prior decision 
and advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.   

When a claim is reopened in this circumstance, the law also 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 38 U.S.C.A §  5103A(d),(g); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy of 
VA medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)  

The Board presently finds that new and material evidence 
sufficient to reopen the claim has been submitted, therefore 
the lack of Kent notice does not inure to the appellant's 
prejudice. Bernard v. Brown, 4 Vet. App. 384 (1993) (Holding 
in part that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby. ).


Reopening of the Claim

A prior unappealed decision of the RO is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2007).. However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim. Manio v. Derwinski, 1 Vet. App 145 
(1991). When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108; 
38 C.F.R. § 20.1105 (2007). 

The regulations define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a). 
The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, irrespective of 
the RO's determination. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

Service connection for a nervous (psychiatric) condition was 
denied by rating decision of September 1983. A notice of the 
denial was sent to the veteran by letter of that same month. 
A notice of disagreement (NOD) was received by VA from the 
veteran in October 1983. A statement of the case was issue in 
November 1983. However, the claim was not appealed and became 
final. 

Service connection for a nervous (psychiatric) condition was 
denied as service medical evidence was negative for findings 
related to a nervous condition while the veteran was on 
active duty. Also, there was no evidence that the current 
neurosis had its inception during the veteran's period of 
service. The veteran was sent notice of the denial of service 
connection for a nervous condition in a letter of the same 
month; however, he did not timely appeal this decision. 

Evidence submitted since the September 1983 denial of service 
connection includes VA inpatient hospital records, VA 
outpatient treatment records, private inpatient and 
outpatient treatment records, medical records used to make a 
Social Security disability determination, and testimony 
before a hearing officer at the RO in March 2003. 

The VA inpatient and outpatient treatment records show 
ongoing treatment for variously diagnosed psychiatric 
disorders to include depression, bipolar disorder, 
schizoaffective disorder, and paranoid schizophrenia. He also 
was treated for substance and alcohol abuse. Private 
inpatient and outpatient treatment records, also showed 
treatment for variously diagnosed psychiatric conditions and 
treatment for alcohol and substance abuse such as possible 
amphetamine-induced psychosis, 

Finally, the veteran testified at a hearing before a hearing 
officer at the RO in March 2003. In this testimony, the 
veteran stated that he was suffering from anxiety in service 
but was not treated for anything other than substance abuse. 
He also testified that within three months of service 
discharge, he was treated for a psychiatric condition wherein 
he stated that they found him to be anxious and psychotic. He 
indicated that he has the same condition in service but he 
was only treated for alcohol abuse. Ten years later, he was 
diagnosed with bipolar disorder. The veteran has not shown, 
nor claimed, that he possesses the medical expertise that is 
required to render a competent opinion as to actual diagnoses 
and/or medical causation. Grottveitt v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinksi, 2 Vet. App. 492 (1992). 
However, he is competent to indicate his symptoms and his 
testimony is presumed, credible for the purposes of reopening 
his claim. 

The Board finds that that testimony, indicating that his 
symptoms in service and after service when diagnosed with a 
psychiatric condition are the same, coupled with the medical 
evidence of record raises a reasonable possibility of 
substantiating the claim.  Therefore, the petition to reopen 
the claim for service connection for a nervous (psychiatric) 
condition, is granted.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   


ORDER

New and material evidence to reopen the claim of service 
connection for a nervous (psychiatric) condition has been 
submitted, and to this extent only, the claim is granted.


REMAND

The veteran maintains that his diagnosed psychiatric 
condition is a result of active duty service. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim. An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim. 38 C.F.R. § 3.159(c)(4). 

In this case, the veteran should be provided a VA examination 
to determine the etiology of his psychiatric condition. It 
should be determined if he has a psychiatric condition 
incurred in service or a psychosis manifested within one year 
of service discharge.

Based on the foregoing, this case is REMANDED for the 
following:

1. The veteran should undergo a VA 
psychiatric examination, conducted by a 
psychologist or psychiatrist. All 
indicated studies should be performed. 
The examiner must specifically 
acknowledge receipt and review of the 
claims folder and a copy of this remand 
in conjunction with the examination. The 
examiner is asked to address, after 
reviewing the entire claims folder, 
whether it is at least as likely as not 
that the veteran has a psychiatric 
disorder that is the result of service or 
if it is at least as likely as not that 
the veteran has a psychosis that was 
manifested within one year of service 
discharge. A rationale must be provided 
for any findings rendered. 

2. After completion of the above, and any 
additional development of the evidence, 
the AMC/RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If the benefit 
sought remains denied, the veteran and 
his representative, if any, should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


